Citation Nr: 1725333	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  06-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3. Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with the decision and this appeal ensued.

In May 2010, the Board of Veterans' Appeals confirmed and continued the RO's August 2005 decision with respect to the foregoing issues.  The Veteran disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In March 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  The Board remanded the claim in December 2012 for additional development consistent with the March 2012 Memorandum Decision.  The Board subsequently denied the Veteran's claims in a January 2017 decision.

However, on the same day the Board issued its January 2017 decision, the Veteran's attorney-representative requested the full 90 days to allow the Veteran to submit additional argument.  In March 2017, the Board vacated the January 2017 decision and granted the extension to allow for submission of additional evidence.  The attorney-representative submitted further argument in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent a new VA diabetes mellitus examination in June 2015 pursuant to a Board remand.  As part of her opinion regarding the relationship between exposure to pesticides and diabetes, the examiner stated that the Veteran was a person who was in the area where pesticides were reported to have been sprayed, but that he did not spray pesticides himself (although this is inconsistent with statements made earlier in this report).  However, as noted in the attorney-representative's June 2017 brief, the Veteran reported in an October 2004 statement that part of his duties while stationed at Vieques, Puerto Rico, were spraying pesticides for insects and rodents on a weekly duty.  Therefore, an addendum opinion is needed with respect to this issue.

The Board finds that the Veteran's claims for service connection for hypertension and for TDIU are inextricably intertwined with the claim for service connection for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claims for hypertension and TDIU must be deferred pending the resolution (development and readjudication) of the diabetes claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the diabetes mellitus on appeal; this specifically includes treatment records from the Durham VA Medical Center from December 2016 to the present.

2. After completing directive (1), the AOJ should obtain an addendum opinion from the June 2015 VA examiner regarding the nature, extent and etiology of his diabetes mellitus, type II.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes mellitus was incurred in or caused by his claimed exposure to pesticides while stationed at Vieques, Puerto Rico?

It is requested that the rationale for this opinion include some discussion of the Veteran's report that he sprayed pesticides for insects and rodents on a weekly basis without wearing protective garments.  See October 2004 statement.

Detailed reasons for the opinion should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




